By the Court.

Benning, J.,
delivering the opinion.
Was the court right in refusing the new trial? We think so.
As to the first ground of the motion for a new trial, we think there was a plenty of evidence to support the verdict.
As to the second—
1st. The “ conversation” itself, at the school-house, was not material. It is no justification or palliation of an assault on a man, that he says, that if he should be assailed, it will be at the risk of the assailant. And if the conversation itself was not material, how could what “ gave rise” to it; be material ?
Besides, the party assaulted, Jackson Grizzard, was not present at the conversation. How could any thing in a conversation among other persons, justify an assault on him? At least, there-is nothing in the record, to show how it could.
As to the third—
2nd. The affidavit of a juror, made after the rendition *85of Ms verdiet, is not admissible to impeach tbe verdict. This is well settled.
As to the fourth and last ground—
This was the newly discovered evidence of Bartly Walker and his wife. This evidence was merely cumulative, if not, also, immaterial.
Judgment affirmed.